Case: 18-15104   Date Filed: 08/31/2020   Page: 1 of 17



                                                                     [PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-15104
                      ________________________

                 D.C. Docket Nos. 9:10-cv-80883-KAM,
                         9:14-cv-81385-KAM


MAGALY PINARES, et al., 9:10-cv-80883-KAM

                                             Plaintiffs,

CYNTHIA SANTIAGO, et al.,

                                             Consol. Plaintiffs,
JOSELYN SANTIAGO,
STEVE SANTIAGO,

                                             Consol. Plaintiffs - Appellants,

versus

UNITED TECHNOLOGIES CORPORATION,
d.b.a. Pratt & Whitney,

                                              Defendant,

RAYTHEON TECHNOLOGIES CORPORATION,
d.b.a. Pratt & Whitney,

                                              Defendant - Appellee.
               Case: 18-15104   Date Filed: 08/31/2020   Page: 2 of 17



_____________________________________________________________
CYNTHIA SANTIAGO, 9:14-cv-81385-KAM
a single woman,

                                                  Plaintiff,
JOSELYN SANTIAGO,
STEVE SANTIAGO,

                                                  Plaintiffs - Appellants,

versus

UNITED TECHNOLOGIES CORPORATION,
d.b.a. Pratt & Whitney, a Connecticut corporation,


                                                  Defendant,

RAYTHEON TECHNOLOGIES CORPORATION,
d.b.a. Pratt & Whitney,

                                                  Defendant - Appellee.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                 (August 31, 2020)

Before LUCK, ED CARNES and MARCUS, Circuit Judges.

MARCUS, Circuit Judge:

         A provision of the Comprehensive Environmental Response, Compensation

and Liability Act of 1980 (“CERCLA”), 42 U.S.C. § 9601 et seq., offers discovery

tolling to plaintiffs injured by exposure to hazardous substances. This provision

                                         2
              Case: 18-15104      Date Filed: 08/31/2020   Page: 3 of 17



tolls the statute of limitations until a plaintiff knows (or reasonably should have

known) her injury was caused by a hazardous substance, or until the plaintiff

reaches the age of majority. See 42 U.S.C. § 9658(a)(1), (b)(4)(A), (B)(i). The

appellants, Joselyn and Steve Santiago, seek the benefit of that tolling provision.

Their daughter, Cynthia, tragically passed away from brain cancer at the age of

twenty, and the Santiagos say that Pratt & Whitney exposed Cynthia to the

radioactive chemicals that caused her fatal tumor to form. Because Cynthia filed

this lawsuit within months of turning eighteen and discovering the cause of her

cancer, the Santiagos argue that their suit is timely.

      The central problem with their claim, however, is that CERCLA’s

discovery-tolling provision is not available to them. By its own terms, that

provision applies only to actions “brought under State law.” Id. § 9658(a)(1). But

the Santiagos’ lawsuit is a public liability action brought exclusively under federal

law -- the Price-Anderson Act, Pub. L. 85-256, 71 Stat. 576 (1957), as amended in

1988. See 42 U.S.C. §§ 2014(hh), 2210(n)(2). These actions borrow their

“substantive rules for decision” from the state where the incident occurred, and in

this case, that means Florida’s four-year statute of limitations governs. Cynthia

filed this lawsuit long after the expiration of that statute of limitations. Thus, we

are required to hold that the Santiagos’ claims are untimely and affirm the

judgment of the district court.


                                           3
               Case: 18-15104       Date Filed: 08/31/2020      Page: 4 of 17



                                              I.

       The essential facts and procedural history are these. In 1996, when she was

four months old, Cynthia Santiago moved with her family to a residential area

known as the Acreage, in Palm Beach County, Florida. Near the Acreage --

around ten miles from Cynthia’s home -- is an undeveloped tract of land which

Pratt & Whitney purchased in 1957. 1 Pratt & Whitney conducted various research

and development tests there, and over time, those tests contaminated the soil. By

1993, most of the soil at the testing site required removal. Cynthia’s parents allege

that between 1993 and 2000, Pratt & Whitney excavated tens of thousands of tons

of contaminated soil. The soil was eventually transported and sold as “fill” for the

construction and development of the Acreage community. The Santiagos also

claim that runoff from the contaminated soil leached into the Acreage’s water

supply.

       In 2009, the Florida Department of Health found a cluster of pediatric brain

cancer cases in the Acreage. The Santiagos say that the number of brain cancer

diagnoses in the cluster was seven times greater than the background expectation.

And they claim that there was less than a 1% chance the cluster would have formed


1
  Cynthia originally brought this suit against United Technologies Corporation (“UTC”), which
has since merged with Raytheon Company to form Raytheon Technologies Corporation
(“Raytheon”). On April 22, 2020, following the merger, UTC moved this Court to substitute
Raytheon as the appellee. We granted the motion on May 4, 2020. Since UTC did, and
Raytheon now does business under the name Pratt & Whitney, we’ll refer to the appellee as Pratt
& Whitney.
                                               4
              Case: 18-15104    Date Filed: 08/31/2020   Page: 5 of 17



on its own. One of the cases in the cluster, the Santiagos say, was Cynthia’s. In

2009, at age thirteen, doctors diagnosed Cynthia with ependymoma, which the

Santiagos characterized as a type of brain cancer that occurs most often in young

children. The Santiagos assert that Pratt & Whitney caused Cynthia’s cancer by

exposing her to the radioactive isotope thorium-230, referred to more formally as a

radionuclide. Cynthia’s ependymoma metastasized to her spine in 2013, the

Santiagos say. Doctors detected an amount of thorium-230 in Cynthia’s spine

hundreds of times higher than would normally be expected, in fact multiple

magnitudes greater than levels found even in a uranium miner.

      Cynthia turned eighteen in March 2014 and filed suit against Pratt &

Whitney in the United States District Court for the Southern District of Florida on

November 7, 2014. When she was deposed, Cynthia said she was unaware of any

contamination in the Acreage until 2014, after she had spoken with an attorney.

Cynthia tragically passed away from the cancer in 2016, at age twenty. The spinal

tumor was recognized as the cause of her death.

      After Cynthia died, the Santiagos, with leave of court, amended the

complaint. The amended complaint appears to assert two Florida-law claims and

one federal claim. The first state-law claim purports to allege wrongful death

through negligence (Count I). The second state-law claim purports to allege




                                         5
                   Case: 18-15104        Date Filed: 08/31/2020     Page: 6 of 17



wrongful death through trespass (Count II). 2 And the federal claim asserts

damages arising from a nuclear incident, pursuant to the Price-Anderson Act, 42

U.S.C. § 2210(n)(2) (Count III).3

          Pratt & Whitney moved for summary judgment, arguing, among other

things, that the state wrongful-death claims based on negligence and trespass were

subject to a four-year statute of limitations under Florida law, which began to

accrue upon the diagnosis of Cynthia’s cancer on November 27, 2009.4 Thus, the



2
  The Santiagos say their state claims are “grounded in Florida common law.” As the Florida
Supreme Court has recognized, however, wrongful-death actions are not available under Florida
common law. See Toombs v. Alamo Rent-A-Car, Inc., 833 So. 2d 109, 111 (Fla. 2002) (“An
action for wrongful death is a purely statutory right.”); Fla. E. Coast Ry. Co. v. McRoberts, 149
So. 631, 632 (Fla. 1933) (“The common law afforded no remedy for death by wrongful act.
Hence the right and the remedy are purely statutory.”). Instead, Florida’s Wrongful Death Act
created a statutory cause of action for wrongful death, see Fla. Stat. § 768.19, “which was not
recognized at common law.” Nissan Motor Co. v. Phlieger, 508 So. 2d 713, 714 (Fla. 1987).
3
  In their amended complaint, the Santiagos recast Cynthia’s original claim for negligence,
breaking it into two counts for negligence (Count I) and for trespass (Count II) under Florida
law. They retained Cynthia’s Price-Anderson Act claim (Count III), and dropped Cynthia’s
claim for strict liability under Fla. Stat. § 376.313. The Santiagos’ amended complaint added a
fourth count arising under Florida’s civil RICO statute, Fla. Stat. § 772.101 et seq. The district
court granted Pratt & Whitney’s motion to dismiss that claim. The Santiagos do not challenge
that ruling on appeal.
4
    The Florida statute of limitations provides:

                 Actions other than for recovery of real property shall be commenced as
                 follows:
                 ...
                 (3) Within four years. --
                 (a) An action founded on negligence.
                 ...
                 (g) An action for trespass on real property.

Fla. Stat. § 95.11.
                                                   6
              Case: 18-15104     Date Filed: 08/31/2020    Page: 7 of 17



state claims, which were not brought by Cynthia until November 7, 2014 -- nearly

five years after her diagnosis -- were untimely. As for the federal claim, Pratt &

Whitney urged the district court to borrow the most analogous state-law claim’s

statute of limitations (here, Florida’s four-year period for negligence and trespass).

Accordingly, Pratt & Whitney said the federal claim was time barred as well.

      The Santiagos raised several tolling arguments in the district court. Their

primary argument, however, and the only one pursued in this appeal, relies on a

discovery-tolling provision found in CERCLA. The district court rejected the

argument because their suit was a public liability action brought pursuant to the

exclusive provisions found in the federal Price-Anderson Act. In public liability

actions, the courts are required to apply “the limitations period of the state where”

the incident occurred -- here, Florida.

      This timely appeal followed.

                                          II.

      At the summary judgment stage, we “tak[e] all of the facts in the record and

draw[] all reasonable inferences in the light most favorable to the non-moving

party.” Peppers v. Cobb County, 835 F.3d 1289, 1295 (11th Cir. 2016). We

review the district court’s order granting summary judgment to Pratt & Whitney de

novo. Id. Likewise, we exercise de novo review over questions of statutory




                                          7
               Case: 18-15104     Date Filed: 08/31/2020     Page: 8 of 17



interpretation. Barrientos v. CoreCivic, Inc., 951 F.3d 1269, 1276 (11th Cir.

2020).

      The Santiagos’ lawsuit is a public liability action arising under the Price-

Anderson Act (“PAA”). Congress enacted the PAA in 1957 “to encourage the

development of the atomic energy industry” while “protect[ing] the public” from

injuries caused by “nuclear incidents.” 42 U.S.C. § 2012(i); see also Duke Power

Co. v. Carolina Envtl. Study Grp., Inc., 438 U.S. 59, 64 (1978). Congress

amended the PAA with the passage of the Price-Anderson Amendments Act of

1988 (the “Amendments Act”), which created “an exclusive federal cause of action

for radiation injury.” Roberts v. Fla. Power & Light Co., 146 F.3d 1305, 1306

(11th Cir. 1998) (per curiam). The Amendments Act vested the federal courts with

original jurisdiction over “any public liability action arising out of or resulting

from a nuclear incident.” 42 U.S.C. § 2210(n)(2). The statute defined a “public

liability action” as “any suit asserting public liability.” Id. § 2014(hh). Public

liability, in turn, is defined as “any legal liability arising out of or resulting from a

nuclear incident,” subject to certain exceptions not relevant here. Id. § 2014(w).

      The PAA directs the federal courts to borrow the “substantive rules for

decision” in public liability actions “from the law of the State in which the nuclear

incident involved occurs, unless such law is inconsistent with” federal law. Id.

Thus, Florida law provides the applicable statute of limitations in this case. As


                                            8
              Case: 18-15104     Date Filed: 08/31/2020    Page: 9 of 17



we’ve said, Florida law required Cynthia to file her lawsuit within four years of her

cancer diagnosis. See Fla. Stat. § 95.11(3)(a), (g). Because she did not, her claims

are time barred.

      The Santiagos resist this conclusion. But they point us to no Florida law that

tolls the statute of limitations. Instead, they rely on a discovery-tolling provision

found in a different federal statute, CERCLA, in 42 U.S.C. § 9658. Section 9658

of CERCLA tolls state-law statutes of limitations until (1) “the date the plaintiff

knew (or reasonably should have known) that” her “personal injury” was “caused

or contributed to by” a “hazardous substance”; or (2) in “the case of a minor, the

date on which the minor reaches the age of majority, as determined by State law.”

42 U.S.C. § 9658(b)(4)(A), (B)(i). Under Florida law, the age of majority is

eighteen. See Fla. Stat. § 743.07. The Santiagos say their lawsuit was timely

because it was filed just months after Cynthia turned eighteen and discovered the

cause of her cancer. CERCLA’s tolling provision, however, applies only to an

“action brought under State law for personal injury” which is “caused or

contributed to by exposure to any hazardous substance.” Id. § 9658(a)(1). The

trouble with the argument is that public liability actions cannot be “brought under

State law,” as § 9658 requires. Because this action was instead brought

exclusively under federal law -- the PAA -- the Santiagos cannot avail themselves

of CERCLA’s discovery-tolling provision.


                                           9
               Case: 18-15104    Date Filed: 08/31/2020    Page: 10 of 17



      We start with the plain meaning of the phrase “action brought under State

law.” When confronted with a question of statutory interpretation, our first task is

to simply look at what the words say. As we have explained:

      The first rule in statutory construction is to determine whether the
      language at issue has a plain and unambiguous meaning with regard to
      the particular dispute. We must presume that Congress said what it
      meant and meant what it said. In our circuit, when the import of the
      words Congress has used is clear we need not resort to legislative
      history, and we certainly should not do so to undermine the plain
      meaning of the statutory language.

Shotz v. City of Plantation, 344 F.3d 1161, 1167 (11th Cir. 2003) (alterations

adopted) (ellipsis and quotations omitted). And when the language at issue is a

legal term of art, the phrase’s “ordinary legal meaning is to be expected . . . . As

Justice Frankfurter eloquently expressed it: ‘[I]f a word is obviously transplanted

from another legal source, whether the common law or other legislation, it brings

the old soil with it.’” Antonin Scalia & Bryan A. Garner, Reading Law: The

Interpretation of Legal Texts 73 (2012) (alteration in original) (quoting Felix

Frankfurter, Some Reflections on the Reading of Statutes, 47 Colum. L. Rev. 527,

537 (1947)).

      Here, the phrase “brought under” is one of common legal parlance. Simply

put, a suit is brought under the law which supplies its cause of action. And a cause

of action creates, enables, and allows the litigation of a claim. See Cause of

Action, Black’s Law Dictionary (11th ed. 2019) (defining “cause of action” as that


                                          10
             Case: 18-15104     Date Filed: 08/31/2020    Page: 11 of 17



which “entitles one person to obtain a remedy in court from another person” or

which “giv[es] rise to one or more bases for suing”). To “bring an action” means

to “sue.” Bring an Action, Black’s Law Dictionary (11th ed. 2019). And to sue

“under” a law is to sue pursuant to, or as authorized by, the cause of action created

by that law. See Pursuant To, Black’s Law Dictionary (11th ed. 2019) (“As

authorized by; under.” (emphasis added)). Thus, for example, the Supreme Court

has explained that the “vast majority of cases brought under the general federal-

question jurisdiction of the federal courts are those in which federal law creates the

cause of action.” Merrell Dow Pharm. Inc. v. Thompson, 478 U.S. 804, 808

(1986) (emphasis added).

      With this in mind, we turn to the instant claims. Through the Amendments

Act, Congress vested the federal courts with original jurisdiction over public

liability actions. See 42 U.S.C. §§ 2014(hh), 2210(n)(2). Congress stated that

each public liability action “shall be deemed to be an action arising under section

2210 of this title.” Id. § 2014(hh). Our Court has unambiguously interpreted these

provisions as creating an exclusive federal cause of action for nuclear incidents.

See Roberts, 146 F.3d at 1306 (explaining that the Amendments Act created “an

exclusive federal cause of action for radiation injury”). And we are hardly alone in

this interpretation. See, e.g., Acuna v. Brown & Root Inc., 200 F.3d 335, 339 (5th

Cir. 2000) (explaining that “Congress intended to create an exclusive federal cause


                                          11
             Case: 18-15104     Date Filed: 08/31/2020    Page: 12 of 17



of action for torts arising out of nuclear incidents”); Corcoran v. N.Y. Power Auth.,

202 F.3d 530, 537 (2d Cir. 1999) (explaining that the Amendments Act created “an

exclusive federal cause of action for radiation injury” (emphasis in original)).

      Thus, a public liability action can never be “brought under State law.” All

public liability actions must be brought exclusively under federal law. As the

Supreme Court has explained, the PAA “transforms into a federal action ‘any

public liability action arising out of or resulting from a nuclear incident.’” El Paso

Nat. Gas Co. v. Neztsosie, 526 U.S. 473, 484 (1999) (emphasis added) (quoting 42

U.S.C. § 2210(n)(2)). A plaintiff can bring a public liability action as a “federal

claim” under the PAA “or not at all.” Nieman v. NLO, Inc., 108 F.3d 1546, 1553

(6th Cir. 1997); see also O’Conner v. Commonwealth Edison Co., 13 F.3d 1090,

1099 (7th Cir. 1994) (“After the Amendments Act, no state cause of action based

upon public liability exists. A claim growing out of a nuclear incident is

compensable under the terms of the Amendments Act or it is not compensable at

all.” (quoting In re TMI Litig. Cases Consol. II (TMI II), 940 F.2d 832, 854 (3d

Cir. 1991))). In other words, “state regulation of nuclear safety . . . is preempted

by federal law.” Roberts, 146 F.3d at 1308 (quoting O’Conner, 13 F.3d at 1105).

      That conclusion brings us to the end of our analysis: the Santiagos’ claims

are time barred. We know that the Santiagos’ lawsuit is a public liability action

because they have alleged “legal liability arising out of or resulting from a nuclear


                                          12
                  Case: 18-15104        Date Filed: 08/31/2020        Page: 13 of 17



incident” -- specifically, they claim injury arising from exposure to thorium. See

42 U.S.C. § 2014(w), (hh); see also id. § 2014(q), (z) (defining “nuclear incident”

as “any occurrence” causing “bodily injury, sickness, disease, or death” that arises

out of or results “from the radioactive, toxic, explosive, or other hazardous

properties” of any “source” material, including thorium). We also know that the

Santiagos brought their public liability action -- just like all plaintiffs bring all

public liability actions -- exclusively under federal law. Thus, the Santiagos

cannot avail themselves of CERCLA’s tolling provision. Instead, as the district

court properly found, the PAA points us to Florida law for the applicable statute of

limitations. And under Florida law, Cynthia’s claims are untimely.

          The PAA’s broader statutory context and its unmistakable purpose fully

support the conclusion we reach. Looking first to statutory context, we note that

elsewhere in the PAA, Congress expressly contemplated discovery tolling. Thus,

for claims arising from an “extraordinary nuclear occurrence,” Congress allowed

for tolling “within three years from the date on which the claimant first knew, or

reasonably could have known, of his injury or damage and the cause thereof.”5 42

U.S.C. § 2210(n)(1). Since Congress knew how to provide for discovery tolling --

but chose not to -- the “familiar ‘easy-to-say-so-if-that-is-what-was-meant’ rule of

statutory interpretation has full force here. The silence of Congress is strident.”


5
    It is undisputed that Cynthia’s injury was not the result of an “extraordinary nuclear occurrence.”
                                                   13
             Case: 18-15104     Date Filed: 08/31/2020    Page: 14 of 17



Scalia & Garner, Reading Law at 181–82 (quoting Comm’r v. Beck’s Estate, 129
F.2d 243, 245 (2d Cir. 1942)). And “[w]here Congress includes particular

language in one section of a statute but omits it in another section of the same Act,

it is generally presumed that Congress acts intentionally and purposely in the

disparate inclusion or exclusion.” Russello v. United States, 464 U.S. 16, 23

(1983) (alteration adopted and quotation omitted); see also Va. Uranium, Inc. v.

Warren, 139 S. Ct. 1894, 1900 (“In this, as in any field of statutory interpretation,

it is our duty to respect not only what Congress wrote but, as importantly, what it

didn’t write.”); Animal Legal Def. Fund v. U.S. Dep’t of Agric., 789 F.3d 1206,

1217 (11th Cir. 2015) (“Where Congress knows how to say something but chooses

not to, its silence is controlling.” (quotation omitted)). Had Congress wanted to

displace state law by imposing discovery tolling for public liability actions, it knew

how to say so, as it did elsewhere in the PAA.

      The text and structure of the PAA undercuts the Santiagos’ argument that

they might simultaneously bring their claims under both federal and state law.

Though the Santiagos accept that their public liability action arises under federal

law, they make much of the fact that public liability actions borrow their

“substantive rules for decision” from state law. 42 U.S.C. § 2014(hh). According

to the Santiagos, this means public liability actions are also “brought under State

law.” But the Amendments Act says that a “public liability action” is “any suit


                                          14
              Case: 18-15104     Date Filed: 08/31/2020    Page: 15 of 17



asserting public liability.” Id. (emphasis added). And “public liability” is “any

legal liability arising out of or resulting from a nuclear incident,” subject only to

exceptions not relevant here. Id. § 2014(w) (emphasis added). “As we have often

had occasion to say, when interpreting a statute, ‘any’ means ‘all.’” United States

v. Caniff, 955 F.3d 1183, 1190 (11th Cir. 2020) (per curiam); see also TMI II, 940
F.2d at 854 (emphasizing that under § 2014(hh), a “‘public liability action’

encompasses ‘any legal liability’ of any ‘person who may be liable’ on account of

a nuclear incident” and noting the “breadth of this definition” (emphases in

original)). Congress left no room for the Santiagos’ argument -- instead, as we

have explained, Congress directed that all public liability actions must be brought

only under federal law.

      Moreover, while public liability actions derive their “substantive rules for

decision” from state law, they do so only to the extent “such law is [not]

inconsistent with” federal law. 42 U.S.C. § 2014(hh). This express limitation on

the incorporation of state law in public liability actions underscores that those

actions are federal in nature, regardless of the source of law Congress chose to

borrow. We emphasized in Roberts that a PAA claim is a wholly federal cause of

action in an area Congress earmarked as “the exclusive business of the Federal

Government,” even though the statute incorporates some state law. Roberts, 146
F.3d at 1308 (quoting Pac. Gas & Elec. Co. v. State Energy Res. Conservation &


                                           15
              Case: 18-15104     Date Filed: 08/31/2020     Page: 16 of 17



Dev. Comm’n, 461 U.S. 190, 208 (1983)). And while we did describe public

liability actions in Roberts as “hybrid actions,” id. at 1307, to say a public liability

action is a “hybrid” is not to say it is simultaneously brought under both federal

and state law. Rather, this reflects only the simple premise that a public liability

action derives its substantive rules for decision from state law, and even then only

to the extent consistent with federal law.

      The United States Court of Appeals for the Eighth Circuit reached the same

result in Halbrook v. Mallinckrodt, LLC, 888 F.3d 971 (8th Cir. 2018). There, the

court considered the plaintiffs’ “wrongful-death claims under the public-liability

provision of the” PAA. Id. at 973. Missouri law, like Florida law here, did not

allow “application of a discovery rule.” Id. And the court concluded that

CERCLA’s discovery-tolling provision did not apply, since a public liability action

is brought under federal, rather than state, law. Id. at 977–78. The Eighth Circuit

reasoned that “Congress spoke clearly when stating” a public liability “‘action

shall be deemed to be an action arising under’ federal law.” Id. at 977 (quoting 42

U.S.C. § 2014(hh)). Thus, it concluded, “CERCLA’s provisions governing actions

brought under state law are inapplicable to” public liability actions brought under

the PAA. Id. at 978.

      The statute’s unmistakable purpose is fully consonant with this conclusion.

It is beyond dispute that Congress intended for the federal government, and not the


                                             16
               Case: 18-15104    Date Filed: 08/31/2020    Page: 17 of 17



states, to have control over issues of nuclear injury. As we have observed,

Congress “established a comprehensive federal framework governing the nuclear

power industry” and “granted the federal government a monopoly on the

development of nuclear power.” Roberts, 146 F.3d at 1306; see also Silkwood v.

Kerr-McGee Corp., 464 U.S. 238, 249 (1984) (“[T]he federal government has

occupied the entire field of nuclear safety concerns, except the limited powers

expressly ceded to the states.” (quoting Pac. Gas & Elec., 461 U.S. at 212)). The

PAA was part and parcel of that effort. Roberts, 146 F.3d at 1306. Against the

backdrop of the congressional decision to take control from the states and create a

federal “monopoly” in the arena of nuclear energy, id., we do not doubt that

Congress intended for plaintiffs to bring public liability actions solely under

federal law.

      The long and short of it is that the Santiagos’ public liability action against

Pratt & Whitney is not an “action brought under State law.” 42 U.S.C. §

9658(a)(1). Instead, as the PAA makes plain, the Santiagos have brought their

claims exclusively under federal law. Thus, they may not avail themselves of

CERCLA’s discovery-tolling provision. Because their claims are subject instead

to Florida’s four-year statute of limitations, their claims are time barred.

      AFFIRMED.




                                          17